UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 00-10639
                              Summary Calendar



                             RICKIE LYNN GRAVES,

                                                       Petitioner-Appellant,

                                    versus

                     GARY L. JOHNSON, DIRECTOR,
                TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                       INSTITUTIONAL DIVISION,

                                                       Respondent-Appellee.



            Appeal from the United States District Court
                 for the Northern District of Texas
                           (5:00-MC-19-C)


                              November 21, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Rickie    Lynn    Graves,     Texas   prisoner    #    645074,      seeks   a

certificate of appealability (COA) to appeal the district court’s

denial of     his   motion   for   leave   to   file   a   28   U.S.C.    §   2254

application.    Graves had previously been sanctioned by a 29 August

1994 order prohibiting him from filing any lawsuits in the Northern

District of Texas without first obtaining permission of a district

judge.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     The district court denied Graves’ motion, stating that he had

failed to show cause why the sanctions should be lifted and that

his proposed 28 U.S.C. § 2254 application would be time-barred

pursuant to 28 U.S.C. § 2244(d).

     Because Graves has failed to show on appeal why the sanctions

order should not apply, we uphold the sanctions order and DENY his

request for a COA.



                                                     COA DENIED




                                   2